

116 S1799 IS: Defense Cybersecurity Personnel Authorizations and Inventory Oversight Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1799IN THE SENATE OF THE UNITED STATESJune 12, 2019Mr. Rounds (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Principal Cyber Advisor of the Department of Defense to conduct a study to determine
			 the optimal strategy for structuring and manning elements of the Joint
			 Force
			 Headquarters–Cyber organizations, Joint Mission Operations Centers, and
			 Cyber Operations–Integrated Planning Elements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defense Cybersecurity Personnel Authorizations and Inventory Oversight Act of 2019. 2.Study to determine the optimal strategy for structuring and manning elements of the Joint Force Headquarters–Cyber organizations, Joint Mission Operations Centers, and Cyber Operations–Integrated Planning Elements (a)Study (1)In generalThe Principal Cyber Advisor of the Department of Defense shall conduct a study to determine the optimal strategy for structuring and manning elements of the following:
 (A)Joint Force Headquarters–Cyber organizations. (B)Joint Mission Operations Centers.
 (C)Cyber Operations–Integrated Planning Elements. (2)ElementsThe study conducted under subsection (a) shall include assessment of the following:
 (A)Operational effects on the military services if the entities listed in subparagraphs (A) through (C) of paragraph (1) are restructured from organizations that are service component organizations to joint organizations.
 (B)Organizational effects on the military services if the billets associated with the entities listed in subparagraphs (A) through (C) of paragraph (1) are transferred to United States Cyber Command and designated as joint billets for joint qualification purposes.
					(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the study conducted under subsection (a).
 (2)ContentsThe report submitted under paragraph (1) shall contain the following: (A)The findings of the Principal Cyber Advisor with respect to the study conducted under subsection (a).
 (B)Details of the operational and organizational effects assessed under subsection (a)(2). (C)A plan to carry out the transfer described in subsection (a)(2)(B) and the associated costs.
 (D)Such other matters as the Principal Cyber Advisor considers appropriate.